IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,

VS.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY; AND, THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO POLICY NO.
N04NZ00790,

Defendants.

 

 

No. CV 19-24-BU-SEH

ORDER

On November 4, 2019, counsel for The Society of Lloyd’s (“Lloyd’s”), filed

what was denominated as “Special Appearance of the Society of Lloyd’s.”

The notice states that “J.R. Casillas and Peter F. Lacny, for the law firm

Datsopoulos, MacDonald & Lind, P.C., enter their appearance as counsel of record

for The Society of Lloyd’s (‘Lloyd’s’), appearing specially in place of the parties

incorrectly named as ‘Those Certain Underwriters of Lloyd’s of London

Subscribing to Policy No. NO4NZ00790.””!

 

' Doc. 34 at 1-2.
A “special” appearance is not authorized by the Federal Rules of Civil
Procedure.” It is of no significance to this Court and will not be recognized as an
appearance.

DATED this _$ ~ day of November, 201

dm: Siadlon

SAM E. HADDON
United States District Cour

 

2 See Wright v. Yackley, 459 F.2d 287, 291 (9th Cir. 1972) (“Rule 12 of the Federal Rules
of Civil Procedure has abolished the formal distinction between general and special
appearances.”); see also Neifeld v. Steinberg, 438 F.2d 423, 429 (3d Cir. 1971) (“The purpose
behind Rule 12(b) is to avoid the delay occasioned by successive motions and pleadings and to
reverse prior practice of asserting jurisdictional defenses by ‘special appearance’”) (citing 5
Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure: Civil § 1392, at
647-48 (1969)); Delray Beach Aviation Corp. v. Mooney Aircraft, Inc., 332 F.2d 135, 144 (Sth
Cir. 1964).

-2-
